Citation Nr: 0620298	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral rash on 
feet, claimed as skin disorder.

2.  Entitlement to service connection for hyperopia and 
unhealed injury of left eye.

3.  Entitlement to service connection for scar residual from 
cyst removal on neck, claimed as skin disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine G. Doyle


INTRODUCTION

The veteran had active duty service from October 1995 to July 
1997 and January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
hyperopia and denied service connection for rash and scar 
residual for cyst removal, claimed as skin disorder.

The issues have been recharacterized to correctly reflect the 
veteran's claims, in particular, that the veteran has two 
separate claims for skin disorders; residuals of a cyst 
removal and a bilateral foot rash.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran presented service medical records (SMR) and VA 
records that discuss a cyst removal in 2003 and an incident 
in Iraq in which a piece of rock or other unknown material 
imbedded in the veteran's left eye.  The veteran also 
complained of a re-occurring rash on his feet at VA 
examinations in 2003 and 2004.  The RO was unable to obtain 
medical records from Walter Reed Army Hospital regarding the 
veteran's cyst removal surgery in 2003. 

A medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval 
or air service; but (3) does not contain sufficient medical 
evidence for the VA to make a decision on the claim. 38 
U.S.C.A.             §  5103A(d) (West 2002); 38 C.F.R. §  
3.159(c)(4) (2005). In this case, a VA examination is 
necessary to determine the presence and extent of hyperopia 
as part of an unhealed eye injury as well as superficial and 
painful scars.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA examination to diagnose whether 
the veteran has a bilateral rash on his 
feet.  The examiner should be provided 
with the veteran's claim file in 
conjunction with the examination and 
any opinion rendered should be 
supported by a complete rationale. The 
examiner should specifically comment on 
whether the veteran has a bilateral 
rash and whether that condition 
resulted from an in-service injury or 
incident.  The examiner should state 
whether it is at least as likely as not 
that the veteran's condition is related 
to his active duty service.



2.	The RO should schedule the veteran for 
a VA examination to determine whether 
the veteran's hyperopia is related to 
an unhealed eye injury. The examiner 
should be provided with the veteran's 
claim file in conjunction with the 
examination and any opinion rendered 
should be supported by a complete 
rationale. The examiner should 
specifically comment on whether the 
veteran currently has hyperopia, 
whether it is evidence of an unhealed 
eye injury, and whether that condition 
resulted from an in-service injury or 
incident.  The examiner should state 
whether it is at least as likely as not 
that the veteran's condition is related 
to his active duty service.

3.	The RO should schedule the veteran for 
a VA examination to determine whether 
the veteran suffers from painful, 
superficial scars as a result of the 
removal of a cyst on his neck. The 
examiner should be provided with the 
veteran's claim file in conjunction 
with the examination and any opinion 
rendered should be supported by a 
complete rationale. The examiner should 
specifically comment on whether any 
scarring is a result of an in-service 
injury or incident. The examiner should 
state whether it is at least as likely 
as not that the veteran's condition is 
related to his active duty service.

4.	After ensuring that all requested 
development has been accomplished in 
accordance with the above instructions, 
the claims should be readjudicated.



5.	If any of the benefits sought on appeal 
remain denied,  
the veteran and his representative should 
be provided with a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulation considered 
pertinent to the issues.   An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


